Citation Nr: 1744268	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for laceration scar above right eye. 

2.  Entitlement to a compensable evaluation for residuals of fifth metacarpal fracture.

3.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities (per 38 C.F.R. § 3.324).


REPRESENTATION

Appellant represented by:	John M. Kennedy, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to August 1984.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction was subsequently transferred to the New York, New York Office.

The Veteran testified at an August 2015 videoconference hearing before the undersigned Veterans Law Judge.  

In December 2015, the Board remanded the claims herein to obtain new VA examinations, obtain outstanding medical records from Northport VAMC dated since July 2012, and afford the Veteran another opportunity to have VA assist him in obtaining any outstanding, non-VA evidence.  In substantial compliance with these remand directives, the Agency of Original Jurisdiction (AOJ) scheduled the Veteran for VA examinations (on April 19, 2016) and notified him accordingly, obtained Northport VAMC records dated from July 2012 through June 2016, and requested (in a February 2016 Correspondence) that the Veteran identify additional providers.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Veteran failed to report to the scheduled examinations and never responded to the request to identify additional providers.  No statement of good cause was submitted.  As such, the AOJ readjudicated the claim based on the evidence of record.  

The appeals are REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claims.  The Board reiterates from the December 2015 Board Remand that the medical evidence currently of record is inadequate and that further examination and opinion is needed to resolve the claims on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The only medical evidence added to the record since the December 2015 Board Remand was the Northport VAMC medical records dated from July 2012 through June 2016; however, these records do not pertain to complaints or treatment for the issues herein.  Additionally, as previously noted, the Veteran was scheduled for new VA examinations on April 19, 2016, but failed to appear.  There is no evidence that the Veteran did not receive the examination notifications as there is no evidence of returned mail.  However, as the medical evidence of record remains inadequate to resolve the claims, the Veteran should be afforded another opportunity to be examined.
  
Accordingly, the case is REMANDED for the following action:

1.  Seek any outstanding, relevant VA medical records dated since June 2016.  All attempts to obtain these records and any responses received should be documented in the claims file.

2.  Schedule the Veteran for new VA examinations, as previously ordered in directives 3 and 4 of the December 2015 Remand.  

3.  Advise the Veteran of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2016).

